DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 21, 2020 has been entered.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claims 22.  It is assumed that the second claim 22 is actually claim 23.  Applicant is respectfully requested to renumber the claims correctly.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4-10, 11, and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 11, the added limitation of the first and second segments having a first length and the indicator or the break having a second length, and the first length being greater than the second length is not disclosed in the specification and is a new matter.
Regarding claims 21-23, the third and fourth segments, and the length of the third segment in relation to the first length is not disclosed in the specification and is a new matter.
The remaining claims, not specifically mentioned, are rejected for incorporating the defects from the base claim by dependency.
	In view of the 35 U.S.C. 112 issues indicated above, the following art rejection is based on the examiner’s best understanding of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 9, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trost (5,743,902).
Regarding claim 1, Trost discloses a system for indicating points at some distance from a point on a surface, the system comprising: a housing (Fig. 3); and a laser (103) supported by said housing, said laser being configured to emit laser light from said housing wherein said emitted light forms (“pattern”, abstract) a first light line that, when projected on a surface, extends in both a first direction and an opposing second direction from a point on said surface: wherein said first light line in said first direction is configured to include an indicator an at least a first segment (a pattern above the point, see Fig. 11 below) and said first light line in said second direction is configured to include a corresponding indicator and at least a second segment (a pattern below the point, see Fig. 11), wherein said first segment and said second segment are illuminated portion of the first light line, each of said first segment and said second segment having a length equal to a first length, wherein said indicator is a break having a second length in said first light line in said first direction (see Fig. 11 below), and wherein said corresponding indicator is a break having said second length in said first light line In said second direction, and wherein said indicator and said corresponding indicator are configured to be projected onto said surface: at about the same distances from said, point on said surface (Fig. 11 and 12, patterns 16-49, and 52-58 for example, show first line in vertical direction, the lines including breaks which corresponds to indicator and corresponding indicator, and any pattern that has more than two breaks in the line shows a point and indicator and corresponding indicator at about the same distances from the point, see annotated Fig. 11 below).  Although Trost does not explicitly disclose that the each pattern has a constant pitch, the figures seems to 
Regarding claim 11, Trost discloses a method for indicating points at some distance from a point on a surface, the method comprising: providing a housing (Fig. 3); and providing a laser (103) supported by said housing, said laser being configured to emit laser light from said housing wherein said emitted light forms a first light line that, when projected on a surface, extends in both a first direction, and an opposing second direction; wherein said first light line in said first direction is configured to include an indicator and at least a first segment (see below) and said first light line in said second direction is configured to include a corresponding indicator and at least a second segment (see below), wherein said first segment and said second segment are illuminated portion of the first light line, each of said first segment and said second segment having a length equal to a first length, wherein said indicator is a break having a second length in said first light line in said first direction (see Fig. 11 below), wherein said indicator is a break having a second length in said first light line in said first direction, and wherein said corresponding indicator is a break having said second length in said first light line in said second direction, and wherein said indicator and said corresponding indicator are configured to be projected onto said surface at about the same distances from said point on said surface (Fig. 11 and 12, patterns 16-49, and 52-58 for example, show first line in vertical direction, the lines including breaks which corresponds to indicator and corresponding indicator, and any pattern that has more than two breaks in the line shows a point and indicator and corresponding indicator at about the same distances from the point, see annotated Fig. 11 

Regarding claims 9 and 19, Trost discloses wherein said laser is configured to emit laser light from said housing wherein said emitted light forms a second light line that extends on said surface in both a third direction and an opposing fourth direction from said point, and wherein said second light line is perpendicular to said first light line (pattern 19, with the point in the center of pattern 19).

Response to Arguments
In response to applicant’s arguments and amendments, the rejection based on prior art has been modified.  Regarding 35 U.S.C. 112 (a) rejections, the added limitation and the added claims are not disclosed in the specification as originally filed and are new matter.  

    PNG
    media_image1.png
    502
    608
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scanlon (8,876,295) and Ohtomo et al. (6,947,820) is cited to show state of the art regarding projecting patterns using laser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        January 16, 2021